Title: To John Adams from Sebastián Francisco de Miranda, 24 March 1798
From: Miranda, Sebastián Francisco de
To: Adams, John


				
					Monsieur le President.
					à Londres ce 24. mars 1798.
				
				C’est au-nom des Colonies Hispano-Americaines, que J’ai l’honneur d’envoyer à Votre Excellence les Propositions ci-jointes.—Elles ont êtè  presentèes egalement aux ministres de Sa Majestè Britannique, qui les ont reçü tres favorablement: en temoignant beaucoup de satisfaction d’avoir à agir dans un cas pareil avec les Etats-Unis de l’Amerique.—Et il me semble que le delai que J’eprouve (affligeant rèelement dans un moment aussi pressant) resulte prècisèment de l’attente ou le gouvernement Anglois paroit être, de voir l’Amerique du Nord décidèe à rompre definitivement avec la France; par le desir qu’elle a de faire cause-commune, et de Cooperer ensemble à l’independance absolue du Continent entier du nouveau-monde. Comme l’esprit de justice, generositè, et atachement de mes compatriotes vers les Etats-Unis se trouve mieux exprimè dans le Document qui me sert de Pouvoir, autant que d’instruction, J’ai voulü y joindre une Copie-Complette; persuadè que cette demarche Amicale et franche, servirà  plus efficacement à accelerer la decision…comptant toujours sur la reserve indispensable, dans tout ce qui ne regarde pas directement les Etats-Unis.—Si quelque Article de ceux qui sont contenus dans cette instruction (ou toutte autre chose qui soit relative) êut besoin d’explication, D. Pedro Joseph Caro un des mes Compatriotes, Commissaire aussi des Colonies Hispano-Americaines, et chargè de vous remettre celle-ci, pourrà satisfaire amplement et compétamment à tout.Sa mission, apres avoir reçü les ordres de V.E., êst de se rendre sans delai au Continent Hispanó-Americain, àfin d’instruir nos Commettants et Compatriotes, de l’ètat actuel des negociations à nous Confièes, ainsi que de la Situation politique de l’Europe.—je vous prie de vouloir bien lui faciliter tout-ce dont il auroit besoin pour cet important objet, et pour se rendre incessamment à la Province de Santa fèe de Bogotà. je ne vous dissimule pas Monsieur le President, mes inquietudes sur l’entrèe prochaine des Troupes-françaises en Espagne. Crainte qu’un mouvement-convulsif dans la mètropole, ne produise pas des Secousses-Anarchiques dans les Colonies; et que l’abominable Système de la france ne s’introduise chez nous, faute d’avoir pri des mesures promptes et efficasses pour l’empecher…Dü avertant!—Enfin J’espère que le petit Secour dont nous avons besoin pour commencer, et qui se reduit à six ou huit Vaisseaux de ligne; et quatre ou cinq mille hommes des troupes nous le trouveront facillement tant en Angleterre que dans l’Amerique…Mes souhaits seroient que la marine fut Angloise, et les troupes de terre americaines.—Veuille la Providence que les Etats-Unis fassent pour ses Compatriotes du Sud en 1798, ce que le Roy de France fit pour eux en 1778! Je me felicite toujours de voir à la tête du Pouvoir-Executif Americain cet homme distinguè, qui par son Courage rendit son Pays independant, et qui par sa Sagesse lui donnà après un gouvernement bien balancè, en Sauvant ainsi la Libertè.—Nous profiteront sans doutte de vos Savantes Leçons, et je me rejouis de vous apprendre d’avance que la forme de gouvernement projettè est mixte; avec un Chef hereditaire du Pouvoir-Executif sous le nom d’Ynca; et ce que J’aime davantage pris dans la mème famille: UnSenat Composè de familles nobles, mais non hereditaire: et une Chambre des Comunes êlue parmi touts les Autres Citoyens qui auront une propriettè Competante.—Telle êst l’Esquisse de la forme de gouvernement qui paroit reunir la majoritè des Suffrages dans le Continent Hispanò-Americain, et qui empecherà sans doute les consequences fatales du Système Franco-republicain, que Montesquieu appele la libertè extreme. En vous adressant directement ces Propositions, J’ai crü mettre toute la reserve requise dans une affaire aussi extraordinaire qu’importante.—J’ai l’honneur en outre d’y joindre un Etat de la Population, Produits, Exportation et Consommation de l’Amerique-Espagnole; qu’êtant fait sur des notices les plus exactes, ainsi que les plus recentes m’a parü meriter votre Attention. Avec les sentiments de la plus haute consideration, et de l’estime la plus parfaite, j’ai l’honneur d’être / Monsieur le President, / De Votre Excellence, / Le tres humble et tres obeisent serviteur.
				
					Franciso de Miranda.
				
				
			